Title: The American Commissioners to the President of Congress, 7 November 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: President of Congress


<Passy, November 7, 1778: We enclose copies of our declaration concerning articles 11 and 12 of the Treaty of Commerce, correspondence with M. de Sartine on rescues and recaptures, and correspondence regarding negotiations with the Barbary States, which we are unable to pursue. We will pay the interest on loan office certificates as long as our funds last, but we must inform Congress that due to our great expenses for prisoners we are in the utmost anxiety about paying our bills and beg assistance as soon as possible. For want of funds we are unable to send the supplies of arms, ammunition, and clothing requested by Congress, and we have not been informed whether Beaumarchais will execute his agreement with you. We send copies of our correspondence with the Sicilian ambassador and at first opportunity will forward a valuable manuscript on naval affairs given us by Mr. Ridley. Although there are no limits to British hostility, we see no possibility of their finding an ally in all Europe. We expect Spain and the Netherlands eventually to join against them. We recommend an attack on the British whale fishery off Brazil and include duplicates of earlier correspondence, newspapers, and 47 receipts from escaped American prisoners to whom we have lent money.>
